     Case: 1:20-cv-01166 Document #: 13 Filed: 10/08/20 Page 1 of 1 PageID #:67

                       UNITED STATES DISTRICT COURT
             FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                  Eastern Division

Kirby Smith
                           Plaintiff,
v.                                                   Case No.: 1:20−cv−01166
                                                     Honorable Martha M. Pacold
Yelp, Inc.
                           Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, October 8, 2020:


        MINUTE entry before the Honorable Martha M. Pacold:The court has reviewed
Plaintiff's initial status report [12]. The parties are directed to file an updated joint status
report by 12/4/2020.(rao, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
